Citation Nr: 0808887	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  06-20 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether a declaration of forfeiture of eligibility for VA 
benefits under the provisions of 38 U.S.C.A. § 6103(a) (West 
2002) against the appellant was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served as a member of the Philippine Commonwealth 
Army from December 1941 to August 1942, and in the Regular 
Philippine Army from June 1945 to May 1946.  He was a 
prisoner of war from April 9, 1942, to August 6, 1942.  The 
appellant seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that determined 
that the appellant had forfeited her eligibility to VA 
benefits.  In July 2007, the appellant testified before the 
Board at a hearing that was held at the RO.


FINDINGS OF FACT

1.  The appellant assisted the veteran in submitting a May 
1999 medical certificate executed by Dr. Teodoro C. Navarro 
which purported to demonstrate that Dr. Navarro had treated 
the veteran for major depression, beri beri heart disease, 
congestive heart failure, and paralysis of the left side of 
the body.  Dr. Navarro indicated on the certificate that it 
was being issued at the request of the appellant and the 
spouse and caretaker of the veteran.

2.  At the time the May 1999 medical certificate was created, 
the appellant was aware that Dr. Navarro had not ever treated 
the veteran, and that the contents of the certificate were 
accordingly falsified.  In procuring the false documentation 
of medical treatment, the appellant committed fraud in 
connection with the veteran's claim for VA benefits.

3.  The appellant's act of fraud causes her to forfeit all 
rights, claims, and benefits under all laws administered by 
VA (except laws relating to insurance benefits).


CONCLUSION OF LAW

The statutory criteria for forfeiture of the appellant's 
rights, claims, and benefits under the laws administered by 
VA have been met beyond a reasonable doubt.  38 U.S.C.A. § 
6103 (West 2002); 38 C.F.R. §§ 3.901, 3.905 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Forfeiture of VA Benefits

Any person who knowingly makes or causes to be made, or 
conspires, combines, aids, or assists in, agrees to, arranges 
for, or in any way procures the making or presentation of a 
false or fraudulent affidavit, declaration, certificate, 
statement, voucher, or paper, concerning any claim for 
benefits under any of the laws administered by the Secretary, 
shall forfeit all rights, claims, and benefits under all laws 
administered by the Secretary (except laws relating to 
insurance benefits).  38 U.S.C.A. § 6103(a). 

Fraud is an act committed when a person knowingly makes or 
causes to be made or conspires, combines, aids, or assists 
in, agrees to, arranges for, or in any way procures the 
making or presentation of a false or fraudulent affidavit, 
declaration, certificate, statement, voucher, or paper, 
concerning any claim for benefits under any laws administered 
by VA (except laws relating to insurance benefits).  
38 C.F.R. § 3.901(a).

A forfeiture action is an adversarial process initiated by 
VA.  Such an adversarial process requires the application of 
a beyond a reasonable doubt standard to declare a forfeiture.  
That standard of proof is much higher than the typical claims 
adjudication standard.  The beyond a reasonable doubt 
standard is a higher standard of proof than the clear and 
unmistakable evidence (obvious or manifest) standard required 
to rebut the presumption of aggravation or the clear and 
convincing evidence standard required to show actual 
employability in reducing a rating of 100 percent.  Trilles 
v. West, 13 Vet. App. 314 (2000); 38 C.F.R. §§ 3.306(b); 
3.343(c).  

VA must determine whether the evidence establishes beyond a 
reasonable doubt that the appellant knowingly made or caused 
to be made false or fraudulent statements concerning a claim 
for benefits.  The determination of whether the appellant 
knowingly submitted false or fraudulent evidence to VA is a 
question of fact.  Macarubbo v. Gober, 10 Vet. App. 388 
(1997).

Whoever knowingly makes a false or fraudulent affidavit 
concerning any claim for benefits under the laws administered 
by VA (except for insurance benefits) shall forfeit all 
rights, claims, and benefits under all laws administered by 
VA (except insurance benefits).  38 U.S.C.A. § 6103(a); 38 
C.F.R. § 3.901(a).

Forfeiture will not be declared until an individual has been 
notified by VA of the right to present a defense and notice 
of the specific charges, a detailed statement of the evidence 
supporting the charges, citation and discussion of the 
applicable statute, the right to submit a statement or 
evidence within 60 days either to rebut or explain, and the 
right to a hearing within 60 days.  38 C.F.R. § 3.905(b).  In 
this case, the record indicates that VA followed all 
procedural notification requirements. VA Adjudication 
Procedure Manual, M21- 1, Part IV, Ch. 36 (Apr. 3, 1992), and 
Change 135 (Apr. 6, 2001), and Change 147 (Nov. 5, 2001), and 
Change 192 (Feb. 26, 2004).

The burden of proof is upon VA to show that forfeiture is 
supported by the evidence beyond a reasonable doubt.  Trilles 
v. West, 13 Vet. App. 314 (2000).

The record reflects that the veteran served as a member of 
the Philippine Commonwealth Army from December 1941 to August 
1942, and in the Regular Philippine Army from June 1945 to 
May 1946.  The record also reflects that he was a prisoner of 
war from April 9, 1942, to August 6, 1942.  Prior to his 
death, the veteran was service-connected for ischemic heart 
disease that developed as a result of beri beri, and for 
irritable bowel syndrome.  

In May 1999, VA received correspondence from the veteran 
indicating that he was seeking increased disability ratings 
for his ischemic heart disease and irritable bowel syndrome.  
The appellant and the veteran signed this correspondence.  It 
was specifically indicated that the appellant had assisted 
the veteran in filing his claim.  In support of the claims 
for increased disability ratings, the veteran submitted a May 
1999 medical certificate executed by Dr. Teodoro C. Navarro 
which purported to demonstrate that Dr. Navarro had treated 
the veteran for major depression, beri beri heart disease, 
congestive heart failure, and paralysis of the left side of 
the body.  Dr. Navarro indicated in the body of the medical 
certificate that it was being issued at the request of the 
appellant, the spouse and caretaker of the veteran.

As a result of the May 1999 correspondence, the veteran was 
scheduled for examinations to determine the current severity 
of his service-connected disabilities.  By a March 2000 
rating decision, the RO increased the disability rating for 
his service-connected heart disease from 30 to 60 percent 
disabling, and denied his claim for an increased rating for 
irritable bowel syndrome.  By an April 2000 rating decision, 
the RO granted the veteran's claim for a total disability 
rating based upon individual unemployability.

The veteran passed away in February 2001.  In March 2001 the 
appellant submitted a claim for dependency and indemnity 
compensation (DIC), burial, and accrued benefits.  In July 
2001 the RO awarded nonservice-connected burial benefits.  By 
a February 2002 rating decision, the RO awarded entitlement 
to DIC benefits under the provisions of 38 U.S.C.A. § 1318 
(West 2002), and denied her claim of entitlement to accrued 
benefits.  In May 2002, however, documents were seized by the 
Philippine National Bureau of Investigation from the home of 
attorney Eugenio Carlos, which contained handwritten notes 
from an undated letter sent to the veteran's children 
indicating that Eugenio Carlos had fraudulently assisted the 
veteran and his spouse in procuring VA benefits.  Because of 
this evidence of fraud, VA, in a November 2004 proposed 
administrative decision, recommended that the appellant's 
rights to VA benefits be forfeited.  A February 2005 final 
administrative decision held that the evidence was sufficient 
to refer the record to the Director of the Compensation and 
Pension Service for consideration of forfeiture under 
38 U.S.C.A. § 6103(a).  In September 2005, the Director of 
the Compensation and Pension Service invoked a declaration of 
forfeiture for fraud against the appellant.  She was informed 
of her right to appeal the declaration of forfeiture.

In July 2007 testimony before the Board, the appellant stated 
that she had never met Eugenio Carlos, and did not 
participate in the procurement of fraudulent evidence in 
support of her husband's claim for VA benefits.

The Board is obligated to determine the credibility and 
probative value of all evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the veteran.  38 U.S.C.A. § 7104(d) (West 2002); 
Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. 
App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).  The Board has 
the authority to discount the weight and probity of evidence 
in the light of its own inherent characteristics and its 
relationship to other items of evidence.  Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997); Hayes v. Brown, 5 Vet. App. 
60 (1993) (it is the responsibility of the Board to assess 
the credibility and weight to be given the evidence); Wood v. 
Derwinski, 1 Vet. App. 190 (1992).

In this case, the Board finds that the evidence establishes 
beyond a reasonable doubt that the appellant knowingly 
submitted false and fraudulent evidence to VA in connection 
with the veteran's claim for an increased rate of VA 
benefits.  The fraudulent evidence at issue is the May 1999 
medical certificate executed by Dr. Navarro.  The documents 
seized by the Philippine National Bureau of Investigation 
from the home of attorney Eugenio Carlos contained 
handwritten notes from an undated letter sent to the 
veteran's child or children indicating that Eugenio Carlos 
had fraudulently assisted the veteran and his spouse in 
procuring VA benefits.  Specifically, Eugenio Carlos stated 
in this letter:

[b]ecause of the manipulation that we did in 
order to help the couple Antonio and Josefa 
Masangkay, and because of the help of a certain 
doctor who is Dr. Teodoro C. Natividad who you 
really do not know and who really did not treat 
your father Antonio Masangkay...We did these 
manipulations because we had an agreement of 
which you have no knowledge about and of which 
you should not meddle.  Because, if there should 
be an investigation, your father, mother, and you 
children will be asked if you know a doctor by 
the name of Teodoro Navarro, and if you won't be 
able to answer correctly, most probably, the 
result will be the suspension of your parent's 
salary, and forfeiture.

The fact Dr. Navarro never rendered treatment to the veteran 
and the fact that there is evidentiary proof that Dr. Navarro 
was paid to execute a certificate showing that he treated the 
veteran establishes beyond a reasonable doubt that the May 
1999 medical certificate was fraudulent.

Having determined that the May 1999 certificate was 
fraudulent, the next question before the Board is whether the 
appellant knowingly submitted false and fraudulent evidence 
to VA in connection with her husband's claim for benefits.  
In this regard,  the Board finds the appellant's testimony 
indicating that she had never met Eugenio Carlos and did not 
know why her entitlement to VA benefits had been determined 
to be forfeited to be both unpersuasive and not credible.  
The record reflects that in May 1999 the appellant herself 
signed the claim submitted by the veteran, acknowledging that 
she had assisted the veteran in filing the claim.  
Additionally, Dr. Navarro noted in the May 1999 medical 
certificate that it was being issued at the request of the 
appellant.  The appellant's signature attesting as to her 
role of assistance with the claim, and Dr. Navarro's 
statement in the medical certificate clearly reflect that she 
was aware of the contents of the May 1999 medical 
certificate.  Given that Eugenio Carlos conceded that the 
veteran had never been treated by Dr. Navarro, and in a 
January 2005 statement the appellant acknowledged that the 
veteran had never been treated by any physician outside of 
VA, including Dr. Teodoro Navarro, and stated that she had 
accompanied the veteran to all of his medical appointments, 
her complicity in the procurement of a fraudulent medical 
certificate is evident.  

The Board accordingly concludes that the evidence shows 
beyond a reasonable doubt that the appellant knowingly 
submitted a fraudulent medical certificate in support of her 
husband's claim for VA benefits.  As the appellant knowingly 
submitted false and fraudulent evidence to VA in connection 
with a claim for benefits, forfeiture of any VA benefits to 
which she might have been entitled under 38 U.S.C.A. § 6103 
was proper.

At the very least, the Board finds that the appellant 
participated in a fraud perpetrated by the veteran that 
resulted in the forfeiture of entitlement to VA benefits, and 
that she therefore forfeited her entitlement to VA benefits.  
38 U.S.C.A. § 6103(b).

Lastly, the appellant has argued against revocation of her 
eligibility for VA benefits on the grounds that she is old 
and that she has no other source of income.  The Board is 
sympathetic to the appellant's plight but is bound by the 
conclusion reached beyond a reasonable doubt that the 
appellant committed fraud in connection with a claim for VA 
benefits.  To the extent that the appellant seeks equitable 
relief, the Board is without authority to consider a claim 
for equitable relief, nor would the Board possess the 
jurisdiction to review any decision involving equitable 
relief in this matter.  38 U.S.C.A. § 503 (West 2002); Darrow 
v. Derwinski, 2 Vet. App. 303 (1992).

Accordingly, the Board finds that the declaration of 
forfeiture against the appellant was proper and the 
appellant's appeal to remain eligible for VA benefits is 
denied.  38 U.S.C.A. § 6103 (West 2002).


Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2004; an 
administrative decision in February  2005; and a forfeiture 
decision in September 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the April 2006 
statement of the case.  The veteran received additional 
notice in September 2007.  However, the Board finds that the 
issuance of a supplemental statement of the case is not 
required because no additional evidence has been received 
subsequent to the April 2006 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.



ORDER

The declaration of forfeiture against the appellant was 
proper under 38 U.S.C.A. § 6103, and the appellant's appeal 
to remain eligible for VA benefits is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


